Citation Nr: 1827013	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-22 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for an anxiety disorder.

2. Entitlement to a compensable rating for folliculitis.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for rosacea.

5. Entitlement to service connection for gingivitis.

6. Entitlement to service connection for chronic fatigue syndrome (CFS), to include Gulf War Syndrome.

7. Entitlement to service connection for a respiratory infection.

8. Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to October 1991.

The claims arose before the Board of Veterans' Appeals (Board) from February 2012 and July 2012 rating decisions of the United States Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for the following conditions: bilateral hearing loss, rosacea, gingivitis, CFS, a respiratory infection, and GERD, as well as increased or compensable ratings for an anxiety disorder and folliculitis. For the following reasons, the Board finds a remand necessary for all claims prior to adjudication.

Pertinent to all of the Veteran's claims, up-to-date medical records from the VA are necessary. The date of the most recent medical records in the Veteran's file is February 2014, approximately four years ago. The Veteran has since submitted evidence demonstrating an overall worsening of his health. Accordingly, his most up-to-date medical records must be obtained from the VA and any private doctors from whom the Veteran receives treatment.

Specifically concerning the Veteran's anxiety disorder and folliculitis, updated examinations are in order. The Veteran has submitted several medical notes documenting an overall worsening of his health, especially concerning his anxiety disorder. As the Veteran last received examinations in 2011, new examinations are necessary to determine the severity of these disorders.

Concerning the Veteran's claims for service connection, the Board finds that the existing VA examination reports (dated from 2011 and 2012) are inadequate. The record reflects that the Veteran served in Southwest Asia during the Gulf War, and as such is eligible for consideration for service connection for chronic, undiagnosed illnesses (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from such service. See 38 U.S.C. § 1117; 38 C.F.R. § 3.317. Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Here, in light of the Veteran's assertions that his overall health has worsened over the past several years, the Board finds that the reports from the VA examinations of record are outdated and therefore insufficient to evaluate whether the Veteran's claimed disorders are attributable to an undiagnosed or medically unexplained chronic multisymptom illness pursuant to 38 C.F.R. § 3.317. Thus, a remand is required.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's most up-to-date medical records from the VA.

2. Send a letter of inquiry to the Veteran asking for the names and addresses of all private medical practitioners from whom the Veteran receives treatment and then request the Veteran's medical records from those private practitioners.

3. Schedule the Veteran for an examination to determine the nature and severity of his anxiety disorder.

4. Schedule the Veteran for an examination to determine the nature and severity of his folliculitis.

5. Schedule the Veteran for an examination to determine if he suffers from bilateral hearing loss and if the hearing loss is more or less likely (50 percent probability or greater) to be related to his service.

6. Schedule the Veteran for an examination to determine if he suffers from a respiratory disorder and if the condition is more or less likely (50 percent probability or greater) to be related to his service, to include as due to an undiagnosed or medically unexplained chronic multisymptom illness.

7. Schedule the Veteran for an examination to determine if he suffers from GERD and if the condition is more or less likely (50 percent probability or greater) to be related to his service, to include as due to an undiagnosed or medically unexplained chronic multisymptom illness.

8. Schedule the Veteran for an examination to determine if he suffers from CFS and if the condition is more or less likely (50 percent probability or greater) to be related to his service, to include as due to an undiagnosed or medically unexplained chronic multisymptom illness.

9. Schedule the Veteran for an examination to determine if he suffers from rosacea and if the condition is more or less likely (50 percent probability or greater) to be related to his service, to include as due to an undiagnosed or medically unexplained chronic multisymptom illness.

10. After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

